Title: From George Washington to William Phillips, 31 October 1780
From: Washington, George
To: Phillips, William


                  
                     Sir, 
                     Head Quarters Prackness Octr 31
                     1780
                  
                  I have received your letter of the 23d and have directed my
                     Commissary of Prisoners to accede to the exchange of the two Brigadiers you
                     mention, on terms which I have pointed out to him and conformable to his former
                     instructions.
                  I have sent an order—to the Commanding officer at Albemarle
                     barracks for expediting the coming on of those Gentlemen to Elizabeth Town as
                     you propose. I have the honor to be Sir Your most Obedt servant
                  
                     